DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2022 has been entered.
Claim 21 is new and claims 11, 13-17 and 19-21 are under examination.

Claim Interpretation
Claims 11 and 21 recite “treatment of the manifestation of neovascular glaucoma (NVG) including increased intraocular pressure and anterior segment neovascularization comprising administering a non-antibody vascular endothelial growth factor (VEGF) antagonist to a subject in need thereof”. This phrase is interpreted as treating increased intraocular pressure and anterior segment associated with NVG in subjects comprising administration of the recited VEGF antagonist. In addition, the phrase “administering a treatment to a patient who has been established to have...” in claims 11 and 21 are interpreted as further limiting the recited patient population. This is similarly true of claims 13-15, which also recite the phrase “has been established to have”.

Rejection Withdrawn
Claim Rejections - 35 USC § 103
The rejection of claims 11, 13-17 and 19-21 under 35 U.S.C. 103 as being unpatentable over SooHoo et al. (cited above) in view of Olmos et al. (Int Ophthalmol Clin. Author manuscript; available in PMC 2012 July 1; 10 pages total) is withdrawn upon further consideration. A new rejection based upon the previously applied prior art appears below.

New Rejections 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Clam 17 uses the phrase “such as” twice in lines 13 and 14 of claim 17, which is exemplary language. Exemplary language renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over SooHoo et al. (Clinical and Experimental Ophthalmology 2015; 43: 803–807 doi: 10.1111/ceo.12559) in view of the review by Ahmad A. Aref (Curr Opin Ophthalmol 2016, 27:140–145). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. SooHoo et al. teach a clinical trial in which patients with neovascular glaucoma (cases 1-4) were treated with intravitreally administered aflibercept (see abstract; also p. 804, right column, 2nd through p. 805, right column, 3rd paragraph). The patients were administered aflibercept (at a dose of 2mg) on the first day of the study followed by additional injections at weeks 4 and 8, and then 8-week intervals thereafter for 52 weeks total (p. 804, left column, 3rd paragraph). The case 1 patient had an intraocular pressure of 29 mm Hg with iris and angle neovascularization at the start of the study (i.e., NVI and NVA, respectively; see p. 804, Figure 1). The case 1 patient also received dorzolamide, a carbonic anhydrase inhibitor, to treat intraocular pressure (IOP—see p. 804, right column, 2nd full paragraph). At the end of the 52-week study, the NVI and NVA was resolved and the IOP was 19mm Hg. The case 2-4 patients improved similarly with aflibercept treatment.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Although SooHoo et al. describe stage 3 of NVG, including “fibrovascular contraction [which] leads to the formation of peripheral anterior synechiae and subsequent secondary angle closure glaucoma” (see the paragraph bridging pages 803-804), SooHoo et al. do not explicitly disclose treating patients who have been established to have:
neovascularization in the iris (NVI) of grade 3 or 4 and/or
neovascularization in the anterior chamber angle (NVA) of grade 3 or 4; or
stage 3 NVG

Likewise, SooHoo et al. do not explicitly disclose treating patients who have been established to have:
peripheral anterior synechiae and/or closure of the anterior chamber angle
an intraocular pressure (IOP) of higher than 21 mmHg and a persistent or incomplete regression of anterior segment neovascularization at 5, 6, 7, 8, or 9 weeks after the immediately preceding dose
an IOP of higher than 21 mmHg and a persistent or incomplete regression of anterior segment neovascularization at 5, 8, or 9 weeks after the single initial dose

Nevertheless, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of SooHoo et al. by to applying aflibercept to treat the particular subgroup of patients with the aforementioned symptoms. First, SooHoo et al. teach that the “main outcome measures” of their study were “regression of neovascularization of the iris and angle (NVI, NVA), [as well as]…visual acuity and intraocular pressure” (see abstract). Thus, although SooHoo et al. did not explicitly disclose the grade of NVI or NVA, they did measure these endpoints as part of their evaluation of treating glaucoma with aflibercept. Second, one of the patients treated by SooHoo and colleagues had an IOP of 29 mm Hg with iris and angle neovascularization, thus at least one of the patients reported an IOP of 21 or higher. Third, Aref teaches that even in cases of significant “synechial angle closure” in which patients will “require glaucoma filtering surgery” to control IOP and slow fibrotic disease, anti-VEGF therapy is beneficial (see paragraph bridging pages 142-143). Thus, Aref discloses that anti-VEGF therapy can treat the symptoms of grade 3 NVG (angle closure, fibrosis). In summary, the person having ordinary skill in the art at the time of the filing of the invention would have recognized that these common sequelae of glaucoma are treatable with anti-VEGF treatment such as aflibercept. 
	Regarding the timing of the treatment of patients with the aforementioned glaucoma symptoms in the bulleted list above, namely, “persistent or incomplete regression of anterior segment neovascularization at 5, 6, 7, 8, or 9 weeks after the immediately preceding dose”; “at 5, 8, or 9 weeks after the single initial dose” or “at 5, 6, 7 or 9 weeks after the immediately preceding dose”, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of SooHoo et al. by to applying aflibercept to continue to treat the patients after persistent neovascularization because Soohoo and colleagues conclude treating NVG with NVI and NVA with aflibercept, including dosing intervals “may need to be addressed on an individual or pro re nata basis” (see p. 806, left column, last paragraph), meaning that he or she would recognize that treatment needs are optimized. The optimization of treatment protocols is well within the ordinary skill in the medical arts. In addition, it would have been obvious to the person having ordinary skill in the art at the time of the filing of the invention to optimize treatment protocols since SooHoo et al. clearly show the benefits of aflibercept on NVI, NVA and IOP. For instance, Soohoo et al. teach that aflibercept was particularly effective at reducing persistent neovascularization, even in cases where surgery was indicated (see p. 806, left column, 4th paragraph):
Even if invasive filtration surgery is indicated to control IOP in NVG, pretreatment with an anti-VEGF agent can reduce the risk of perioperative hyphema and improve IOP control in the postoperative period. Anti-VEGF treatment leads to more rapid regression of neovascularization than PRP and is therefore a more appropriate therapy prior to surgical treatment of NVG, especially if surgery is indicated urgently. (Citations omitted by examiner).

    	The person having ordinary skill in the art would have been motivated to treat patients having grade 3 or 4 NVI and/or NVA with an IOP greater than 21 mmHg because SooHoo et al. suggest that aflibercept “treatment to induce regression of NVI and NVA may lower the risk of adverse events perioperatively and postoperatively.” See p. 806, left column, last paragraph of SooHoo and colleagues. It is reasonable to conclude that patients who ultimately require surgery have more advanced disease even in the absence of an explicit grading system disclosed in the prior art. In addition, the person having ordinary skill would have been motivated to administer aflibercept in advanced disease because Aref concludes that even in cases of significant “synechial angle closure” in which patients will “require glaucoma filtering surgery” to control IOP and slow fibrotic disease, anti-VEGF therapy is beneficial (see paragraph bridging pages 142-143):
[T]he advent of preoperative antivascular injection therapy may allow for higher success rates with this procedure. Kobayashi et al. retrospectively evaluated the long-term outcomes of 12 eyes of 11 patients suffering from NVG who underwent intravitreal bevacizumab injection prior to trabeculectomy surgery with adjunctive mitomycin-C. After a mean follow-up time of 43.0±7.0 months, the investigators noted an 83.3% success rate among study eyes, with surgical success defined as a final IOP of less than 21mmHg with or without topical medical agents. The authors conclude that preoperative intravitreal bevacizumab injection decreases the risks of bleeding, inflammation and fibrosis after trabeculectomy surgery and thereby leads to an enhanced success rate. Higashide et al. performed a larger study of 61 eyes of 54 patients and reported a success rate of 74.0±6.1% after 3 years. (Citations omitted by examiner).

Given the definition of stage 3 NVG in SooHoo and colleagues, the review by Aref suggests that patients disclosed therein have either stage 3 NVG (inflammation and fibrosis) or grade 3 or 4 NVI/NVG. Thus, the preponderance of evidence in the prior art suggests that anti-VEGF therapy, even in advanced disease requiring surgery, reduces NVI, NVA, IOP and fibrosis. Finally, the person of ordinary skill in the art could have reasonably expected success because the combined prior art teachings clearly show successful treatment of NVG and achieving regression of NVI, NVA, IOP and fibrosis with aflibercept. In addition, one having ordinary skill in the art at the time of the filing of the invention would have expected success using aflibercept because Aref notes that it is the superior choice in anti-VEGF medications (see abstract). 
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Applicant argues at p. 6, that SooHoo et al. show that “aflibercept may be a valid treatment option for NVG that is diagnosed prior to the development of synechial angle closure” and that “aflibercept can reverse NVI and NVA in early stages of NVG”, and therefore does not teach administration to a subject established to have an NVI or NVA of grade 3 or 4 or stage 3 NVG.

	This argument has been fully considered, but is not found persuasive. First, it is noted that independent claims 11 and 21 only require treatment of a subject established to have stage 3 NVG in the alternative. Second, although SooHoo et al. do not disclose the grade of NVI or NVA treated in their patient population, they do teach NVI and NVA are successfully treated. Third, the rejection was made under 35 USC 103, not 102, thus, it is not necessary for SooHoo et al. to teach all of the limitations of the claims.

Applicant argues at p. 6, and also at p. 7, penultimate paragraph, that the reference by Olmos does not make up for the deficiencies in SooHoo and colleagues because it is “completely silent” (emphasis added by Applicant) regarding aflibercept. Applicant asserts that bevacizumab, an anti-VEGF antibody, is shown only to be effective in treating early diagnosed NVG, but not for treating grade 3 or 4 NVI, NVA or stage 3 NVG.

This argument has been fully considered, but is not found persuasive. It is noted herein that Olmos is no longer part of the applied prior art. Nevertheless, a secondary reference such as Olmos need not teach aflibercept because that is already taught by SooHoo et al. Interestingly, Olmos teaches the shortcomings of bevacizumab as an anti-VEGF agent, and the prior art of SooHoo et al. and Aref underscore the comparative superiority of aflibercept. Regarding disease stage, as noted above, the claims only recite subjects with stage 3 NVG in the alternative. As with SooHoo et al., Olmos teaches that when “NVI or NVA is detected, prompt application of PRP [laser panretinal photocoagulation] and anti-VEGF treatments should be initiated” (see p. 2, 2nd paragraph). Thus, although applied prior art (and Olmos) does not specifically discuss the grade of NVI and NVA or disease stage, the person of ordinary skill in the art would recognize, based upon the combined teachings of the applied prior art, that anti-VEGF treatments, including aflibercept, in combination with PRP, can be administered to treat NVI, NVA and elevated IOP.

Applicant argues at p. 7 that the examiner has not met the burden of establishing a prima facie case of obviousness, taking issue with the examiner’s interpretation of the statement by SooHoo et al. that aflibercept “treatment to induce regression of NVI and NVA may lower the risk of adverse events perioperatively and postoperatively” (p. 806). Applicant asserts that because SooHoo et al. do not explicitly “comment regarding the NVI/NVA grade or NVG stage…there is no basis for the examiner’s conclusion that aflibercept should or would be effective”.    

This argument has been fully considered, but is not found persuasive. The preponderance of evidence in the applied prior art suggests that aflibercept therapy, even in advanced disease requiring surgery, reduces NVI, NVA and IOP. In addition, the person having ordinary skill would have been motivated to administer aflibercept in advanced disease because Aref concludes that even in cases of significant “synechial angle closure” in which patients will “require glaucoma filtering surgery” to control IOP and slow fibrotic disease, anti-VEGF therapy is beneficial (see paragraph bridging pages 142-143):
[T]he advent of preoperative antivascular injection therapy may allow for higher success rates with this procedure. Kobayashi et al. retrospectively evaluated the long-term outcomes of 12 eyes of 11 patients suffering from NVG who underwent intravitreal bevacizumab injection prior to trabeculectomy surgery with adjunctive mitomycin-C. After a mean follow-up time of 43.0±7.0 months, the investigators noted an 83.3% success rate among study eyes, with surgical success defined as a final IOP of less than 21mmHg with or without topical medical agents. The authors conclude that preoperative intravitreal bevacizumab injection decreases the risks of bleeding, inflammation and fibrosis after trabeculectomy surgery and thereby leads to an enhanced success rate. Higashide et al. performed a larger study of 61 eyes of 54 patients and reported a success rate of 74.0±6.1% after 3 years. (Citations omitted by examiner).

Although SooHoo et al. focus on stage 1 and 2 NVG, in light of the teachings of Aref, one having ordinary skill in the art would expect that aflibercept would be effective at reducing neovascularization in the iris or anterior chamber angle as well as decreasing fibrosis. Moreover, the claims only recite treatment of stage 3 disease in the alternative. 

At p. 8 of the Remarks filed 06/14/2022, Applicant apparently conflates the examiner’s responses to Applicant’s arguments (filed 12/29/2021) in the Office action mailed 03/15/2022 with the rejection under 35 USC 103. Specifically, Applicant argues:
Just because the art does not each away from the claimed methods does not mean the method is obvious, nothing that the examiner must “affirmatively show how any elements missing in the art would have been obvious.”
The examiner’s comments regarding the breadth of the claims “demonstrate that anti-VEGF agents are not capable by themselves for treating grade 3 or 4 NVI/NVA or stage 3 NVG”. [The claims do not preclude the application of surgery, and in fact, claim 17 recites various surgeries as part of treatment].
The examiner has not established that perioperative and post-operative adverse events are the same as grade 3 or 4 NVI/NVA or stage 3 NVG.

These arguments have been fully considered, but are not found persuasive. Regarding (a), the examiner has affirmatively set forth above how the applied prior art suggests the claimed invention, hereby incorporated. Regarding (b), there is no requirement in the claims that anti-VEGF agents (e.g., aflibercept) treat grade 3 or 4 NVI/NVA or stage 3 NVG “by themselves”. Applicant is arguing limitations not present in the claims. Finally, regarding (c), it is reasonable to conclude that patients who ultimately require surgery have more advanced disease even in the absence of an explicit grading system. In addition, the person having ordinary skill would have been motivated to administer aflibercept in advanced disease because Aref concludes that even in cases of significant “synechial angle closure” in which patients will “require glaucoma filtering surgery” to control IOP and slow fibrotic disease, anti-VEGF therapy is beneficial (see paragraph bridging pages 142-143):
[T]he advent of preoperative antivascular injection therapy may allow for higher success rates with this procedure. Kobayashi et al. retrospectively evaluated the long-term outcomes of 12 eyes of 11 patients suffering from NVG who underwent intravitreal bevacizumab injection prior to trabeculectomy surgery with adjunctive mitomycin-C. After a mean follow-up time of 43.0±7.0 months, the investigators noted an 83.3% success rate among study eyes, with surgical success defined as a final IOP of less than 21mmHg with or without topical medical agents. The authors conclude that preoperative intravitreal bevacizumab injection decreases the risks of bleeding, inflammation and fibrosis after trabeculectomy surgery and thereby leads to an enhanced success rate. Higashide et al. performed a larger study of 61 eyes of 54 patients and reported a success rate of 74.0±6.1% after 3 years. (Citations omitted by examiner).

Given the definition of stage 3 NVG in SooHoo and colleagues, the review by Aref suggests that patients have either stage 3 NVG (inflammation and fibrosis) or grade 3 or 4 NVI/NVG. Thus, the preponderance of evidence in the prior art suggests that anti-VEGF therapy, even in advanced disease requiring surgery, reduces NVI, NVA, IOP and fibrosis.

Applicant argues at pages 8-9 that bevacizumab has not been shown to be effective for treating advanced NVG, citing Wakabayashi et al.

This argument has been fully considered, but is not found persuasive. The claims are not drawn to treatment with bevacizumab, and the prior art documents by SooHoo et al. and Aref both teach treatment with aflibercept. Indeed, Aref discloses the superiority of aflibercept compared to other anti-VEGF agents (see abstract).

Applicant argues at p. 9 that with regard to new claim 21, there is no guidance in the applied prior art to adjust the dosing schedule to something other than every 8 weeks.

This argument has been fully considered, but is not found persuasive. it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of SooHoo et al. by to applying aflibercept to continue to treat the patients after persistent neovascularization because Soohoo and colleagues conclude treating NVG with NVI and NVA with aflibercept, including dosing intervals “may need to be addressed on an individual or pro re nata basis” (see p. 806, left column, last paragraph), meaning that he or she would recognize that treatment needs can be optimized. The optimization of treatment protocols, including dosing intervals, is well within the ordinary skill in the medical arts.

   Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649